Citation Nr: 1440009	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  07-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claims file is under the jurisdiction of the RO in Chicago, Illinois.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that the National Personnel Records Center (NPRC) has reported that the Veteran's service treatment records are unavailable and could not be located, although the Veteran's service personnel records have been obtained.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

During his June 2014 hearing before the Board, the Veteran raised a new theory of entitlement.  In that regard, he alleged for the first time that his diagnosed psychiatric disabilities, including posttraumatic stress disorder (PTSD), bipolar disorder and depression, are the result of a military sexual trauma.  He provided lay testimony as to the details of his alleged sexual assaults, and contended that his service personnel records corroborate his reports, as they reflect a clear decline in performance which led to a discharge of "under honorable conditions."  The RO has not yet considered whether the Veteran's diagnosed psychiatric disorders may be related to a military sexual trauma, and no development has been conducted regarding this theory of entitlement.  Accordingly, the Board believes that the claim should be remanded to the RO for development and adjudication in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Also, in light of the Veteran's assertions of sexual trauma and the evidence of record reflecting poor performance during service, the Veteran should be provided with a VA psychiatric examination to address the existence and etiology of all psychiatric disorders found.

In its December 2010 Remand, the Board observed that the issue on appeal before the Board was entitlement to service connection for an acquired psychiatric disorder, but that the claim did not include consideration of PTSD.  The Board acknowledged the decision by the United States Court of Appeals (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  However, because the RO specifically denied entitlement to service connection for PTSD in a November 2000 rating decision independently of the Veteran's other psychiatric disabilities, and because that issue was not properly appealed by the Veteran, the Board concluded that it did not have jurisdiction over the issue of entitlement to service connection for PTSD, but would consider entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In October 2013, the Veteran's representative submitted additional evidence, without waiver of RO consideration, as to reported stressors in service.  During his June 2014 hearing before the Board, the Veteran presented testimony regarding his belief that he has PTSD (in addition to other psychiatric disorders) as a result of a personal assault which occurred during his active duty service.  

Accordingly, through his testimony, the Veteran has raised the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  As that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  However, the Board finds that such issue is inextricably intertwined with the issue on appeal, and should be adjudicated by the RO prior to appellate consideration of the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the likelihood that the Veteran's has an acquired psychiatric disorder that is the result of his reported stressors.  The complete claims file and all electronic records should be provided to the examiner, and the examiner should be asked to specifically state that the complete file has been reviewed, to include service personnel records.  The examiner should be asked to provide a specific opinion as to:

* Is it at least as likely as not that the Veteran currently has an acquired psychiatric disorder that is related to the claimed military sexual assault trauma, or otherwise had its onset during service or is etiologically related to service?

The opinion provided must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Adjudicate the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  Notice of the determination and the Veteran's appellate rights must be issued to the Veteran and his representative.  Only if a timely notice of disagreement is received, and following issuance of a statement of the case, a timely substantive appeal is received, should the issue be certified to the Board for appellate consideration.

4.  After completing all appropriate development, as well as the development indicated above, the RO must readjudicate the issue on appeal with consideration of the Veteran's alternate theory of entitlement regarding his alleged military sexual trauma.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



